723 So. 2d 313 (1998)
Michael Patrick MURPHY, Appellant,
v.
STATE of Florida, Appellee.
No. 97-1783.
District Court of Appeal of Florida, First District.
November 19, 1998.
Rehearing Denied January 12, 1999.
Nancy A. Daniels, Public Defender; and Joel Arnold, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General; and Edward C. Hill, Jr., Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant challenges his convictions of aggravated fleeing or attempting to elude a law *314 enforcement officer and reckless driving on double jeopardy grounds. We affirm.
A Madison County police officer attempted to stop appellant, who was driving a motorcycle, and appellant fled. A high-speed chase through Madison County followed. Appellant fled into Suwannee County. Two deputy sheriffs, in an authorized law enforcement vehicle with agency insignia and jurisdictional markings, and with sirens and lights activated, joined the chase and also attempted to apprehend appellant. Appellant drove on the dividing center line between two rows of traffic, forcing other drivers to swerve to avoid being hit. He drove at speeds of 110-115 miles per hour in a 55 miles per hour speed zone. The chase continued into Hamilton County, where a deputy sheriff observed appellant traveling approximately 125 miles per hour. That deputy sheriff also attempted to apprehend appellant. Appellant drove in the wrong lane of traffic and an oncoming vehicle was forced to swerve to avoid a head-on collision. Appellant finally stopped when he had an accident in Hamilton County. The pursuit through all three counties lasted approximately 30 minutes. Apparently, appellant never stopped his vehicle nor was the pursuit interrupted in any other way.
Murphy failed to heed law enforcement officers from three different counties. He committed distinct acts of reckless driving in each county. Appellant's acts constituted separate offenses and there was no double jeopardy violation. See Brown v. State, 430 So. 2d 446, 447 (Fla.1983); State v. Mitchell, 719 So. 2d 1245, 23 Fla. L. Weekly D2348 (Fla. 1st DCA 1998).
AFFIRMED.
MINER and LAWRENCE, JJ., and McDONALD, PARKER LEE, Senior Judge, concur.